ORDER
Considering the foregoing Motion submitted by the Office of the Disciplinary Counsel, and the Consent to the Motion and Order filed on behalf of Gregory N. Wam-pler, and the provisions of Rule XIX, Section 22(B):
IT IS ORDERED THAT:
A) That the Respondent, Gregory Wam-pler, is hereby transferred to Disability Inactive Status.
B) That the Disciplinary Board of the Louisiana State Bar Association is hereby directed to appoint a Hearing Panel to confidentially ascertain Respondent’s ability to defend himself against the on-going disciplinary proceedings, and report its findings to this Court.
C) That the Chief Judge of the 35th Judicial District Court is Ordered to immediately appoint and supervise an attorney or attorneys to conduct the inventory of Respondent’s clients’ files, in accordance with Rule XIX, Section 27 of the Rules of this Court, and notify this Court of its completion.